Citation Nr: 1244260	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-28 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial increased rating for service-connected lumbar strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial increased rating for service-connected major depressive disorder, currently evaluated as 50 percent disabling.  

3.  Entitlement to an initial increased rating for service-connected exercise-induced asthma with sleep disorder, evaluated as 10 percent disabling from July 1, 2008 to July 5, 2010, and as 60 percent disabling since July 6, 2010.  

4.  Entitlement to an initial increased rating for service-connected degenerative cervical spine, currently evaluated as 20 percent disabling.  

5.  Entitlement to an initial increased rating for service-connected Reiter's syndrome, right knee, currently evaluated as 10 percent disabling.  

6.  Entitlement to an initial increased rating for service-connected Reiter's syndrome, left knee, currently evaluated as 10 percent disabling.  

7.  Entitlement to an initial increased rating for service-connected Reiter's syndrome, right wrist, currently evaluated as 10 percent disabling.  

8.  Entitlement to an initial increased rating for service-connected Reiter's syndrome, left elbow, currently evaluated as 10 percent disabling.  

9.  Entitlement to an initial increased rating for service-connected Reiter's syndrome, right ankle, currently evaluated as 10 percent disabling.  

10.  Entitlement to an initial compensable rating for service-connected Reiter's syndrome, left ankle.  

11.  Entitlement to an initial compensable rating for service-connected Reiter's syndrome, right shoulder.  

12.  Entitlement to an initial compensable rating for service-connected Reiter's syndrome, left shoulder.  

13.  Entitlement to an initial compensable rating for service-connected Reiter's syndrome, right elbow.  

14.  Entitlement to an initial compensable rating for service-connected Reiter's syndrome, left wrist.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1988 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2009 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In the January 2009 rating decision, the RO granted service connection for major depressive disorder, and exercise induced asthma, and evaluated both disorders as 10 percent disabling, effective July 1, 2008.  The January 2009 rating decision also granted service connection for sleep disorder, and evaluated it as noncompensably disabling, effective July 1, 2008.  In the March 2009 rating decision, the RO granted service connection for degenerative cervical spine and lumbar strain and evaluated each disorder as 20 percent disabling, effective July 1, 2008.  The RO also granted service connection for Reiter's syndrome/oligoarthritis in multiple joints, and evaluated it as 10 percent disabling, effective July 1, 2008.  

During the pendency of the appeal, and specifically in the April 2010 rating action, the Decision Review Officer (DRO) determined that the Veteran's Reiter's syndrome of the right and left knee, right wrist, left elbow and right ankle were entitled to separate compensable ratings and awarded a 10 percent disability rating for each of the above-referenced disorders.  The DRO also determined that the Veteran's Reiter's syndrome of the left ankle, right and left shoulder, right elbow and left wrist should be awarded separate noncompensable ratings.  In addition, the DRO increased the disability evaluation for the service-connected major depressive disorder to 50 percent, effective from July 1, 2008 (date of receipt of claim).  Finally, in a September 2010 rating action, the RO combined the Veteran's service-connected exercise-induced asthma with his service-connected sleep disorder and recharacterized the issue on appeal as indicated on the cover page of this decision.  In the September 2010 rating action, the RO increased the disability evaluation for the service-connected exercise-induced asthma with sleep disorder to 60 percent, effective from July 6, 2010.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  

In the April 2010 Appeal Response, the Veteran indicated that he wished to continue his appeal - specifically his appeal of the evaluations assigned to his now service-connected disabilities.  Accordingly, the above-referenced issues remain in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  


REMAND

In the June 2010 substantive appeal, the Veteran requested a videoconference hearing at the RO before a Veterans Law Judge (VLJ) prior to his claim being reviewed by the Board.  A February 2011 Report of General Information documents a conversation between the Veteran and a VA employee at the RO, and reflects the Veteran's request for either a videoconference hearing or a Travel Board hearing before a VLJ at the RO.  A date for a Travel Board hearing was scheduled for April 5, 2011, and a February 2011 letter notified the Veteran of the location, date, and time of his hearing.  

On the day of his hearing, the Veteran, through his representative, submitted a statement informing the RO that he felt too ill to travel, and wished to have his hearing rescheduled for a later date.  See April 2011 Statement in Support of Claim.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

The Board finds that the Veteran in the present appeal has filed a timely motion for rescheduling his Board hearing based upon good cause.  See 38 C.F.R. §§ 20.702(c).  Accordingly, the motion to reschedule the Veteran for either an in-person hearing before a VLJ at the RO or a videoconference hearing before a VLJ is granted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine what type of hearing he prefers.  The Veteran should be provided with the options to appear and testify before a VLJ via videoconferencing or at an in-person hearing before a VLJ at the RO in Manila, the Republic of the Philippines.  

2.  Then, take appropriate steps to schedule the Veteran for his requested hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.







(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


